Citation Nr: 0840479	
Decision Date: 11/24/08    Archive Date: 12/03/08

DOCKET NO.  05-00 719	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, 
Tennessee


THE ISSUE

Entitlement to service connection for hearing loss.


REPRESENTATION

Appellant represented by:	J. Myers Morton, Attorney


ATTORNEY FOR THE BOARD

T. Adams, Associate Counsel







INTRODUCTION

The veteran served on active duty from June 1980 to April 
1986.  The veteran also served on active duty for training 
(ACDUTRA) and inactive duty for training (INACDUTRA) as a 
member of the Tennessee Army National Guard from March 1988 
to March 2001.

This case is before the Board of Veterans' Appeals (Board) on 
appeal from a January 2004 rating decision of the Department 
of Veterans Affairs (VA) Regional Office (RO) in Nashville, 
Tennessee, which denied the benefits sought on appeal.  In 
April 2006, this case was remanded by the Board for 
additional development.

A September 2007 Board decision granted service connection 
for tinnitus and denied service connection for hearing loss.  
The veteran appealed that decision to the United States Court 
of Appeals for Veterans Claims.  Pursuant to a Joint Motion 
for Remand, in a July 2008 Order, the Court vacated the Board 
decision and remanded the claim to the Board for 
readjudication, in accordance with the Joint Motion.

The appeal is remanded to the RO via the Appeals Management 
Center in Washington, D.C.


REMAND

Additional development is needed prior to the disposition of 
the veteran's claim.

VA has a duty to assist claimants in the development of facts 
pertinent to claims and VA must accomplish additional 
development of the evidence if the record before it is 
inadequate.  38 U.S.C.A. § 5103A (West 2002 & Supp. 2008).  
The Board regrets the additional delay that will result from 
this remand.  Nevertheless, the Board is constrained by the 
fact that proper adjudication of the claim requires 
additional development.

As an initial matter, both the veteran and the Court contend 
that the Board failed to address a June 2006 VA examination 
report in the September 2007 Board decision that denied 
service connection for hearing loss.  However, a review of 
the claims file shows that the veteran was examined in May 
2006 and does not contain a copy of any June 2006 VA 
examination report.  Accordingly, a copy of any June 2006 VA 
examination report should be requested and associated with 
the claims file.

The veteran contends that he was exposed to prolonged loud 
noise while working extremely close to or inside of trucks, 
tanks, and helicopters without hearing protection during 
active duty, including service in the Tennessee Army National 
Guard.  While his DD Form 214 is not available, his NGB Form 
22 provides that he served as a petroleum supply specialist.

The available service medical records include a June 1998 
examination report which shows a diagnosis of hearing loss 
due to industrial noise exposure and a recommendation for a 
hearing consultation.

A private audiogram performed in July 2003 shows complaints 
of hearing loss, pain, and dizziness in the ears.  The 
veteran reported that his left ear was worse than the right.  
A February 2004 audiogram report shows a diagnosed left ear 
hearing loss of unknown etiology.

VA medical records dated in May 2004 show complaints of 
decreased hearing bilaterally, with the left ear worse than 
the right.  The veteran also reported a history of exposure 
to loud noises.  The impression was tinnitus with decreased 
hearing.

In January 2005, he presented for an audiological evaluation 
with complaints of hearing loss and provided a history of 
noise exposure from artillery or other military noise over 
the course of twenty-one years.  He was diagnosed with mild 
low frequency hearing loss rising to normal in the right ear 
with moderately severe rising to mild mixed hearing loss in 
the left ear.  The assessment was mixed conductive 
sensorineural left ear hearing loss.

In May 2006, the veteran underwent a VA audiological 
examination.  He provided a history that included military 
noise exposure without the aid of hearing protection, 
occupational noise exposure with the aid of hearing 
protection, and recreational noise exposure consisting of 
hunting without the aid of hearing protection.  Upon 
examination, he was diagnosed as having a mild to moderately 
severe, mixed hearing loss in the left ear.  Hearing loss in 
the right ear was normal except for a mild hearing loss at 
250 and 1000 Hertz.  The examiner's review of the claims file 
included a review of prior audiograms and opined that the 
veteran's hearing loss was not caused by or a result of 
military noise exposure.  The rationale provided was that the 
left ear hearing loss was conductive in the low frequencies 
and was therefore not the result of noise exposure as 
described by the veteran.  The examiner further explained 
that hearing loss from the noise described would be 
sensorineural and most likely high frequency hearing loss 
which was not present on audiograms performed in 2003 or 2004 
and therefore cannot be from military service.  The examiner 
also noted that a 2005 audiogram showed a similar hearing 
loss but that the hearing loss was conductive.  

Accordingly, the case is REMANDED for the following action:

1.  Obtain a copy of the June 2006 VA 
examination report from the Mountain Home 
VA Medical Center.  All efforts to obtain 
this examination report should be fully 
documented, and the VA facility must 
provide a negative response if the report 
is not available.

2.  Schedule the veteran for a VA 
examination to ascertain the nature and 
etiology of any current hearing loss.  The 
claims folder should be reviewed by the 
examiner and that review should be 
indicated in the examination report.  All 
indicated tests, including a bone 
conduction study, should be performed and 
all findings reported in detail.  The 
examiner should specifically attempt to 
reconcile the opinion with all other 
opinions of record, including the May 2006 
VA opinion and any June 2006 opinion  The 
rationale for all opinions must be 
provided.  In addition, the examiner 
should provide the following opinion:

    (a)  Diagnose any current hearing loss.

(b)  Is it at least as likely as not 
(50 percent probability or greater) 
that any current hearing loss was 
incurred in or aggravated during the 
veteran's service?  Please discuss the 
June 1998 diagnosis of hearing loss due 
to industrial noise exposure during 
service.

2.  Then, readjudicate the issue on 
appeal.  If the decision remains adverse 
to the veteran, issue a supplemental 
statement of the case and allow the 
applicable time for response.  Then, 
return the case to the Board.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board or 
the United States Court of Appeals for Veterans 
Claims for additional development or other appropriate action 
must be handled in an expeditious manner.  38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2008).


_________________________________________________
Harvey P. Roberts
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2008).

